               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:19-cv-00019-MR-WCM


LAWRENCE J. KAKENOWASH,         )
                                )
                     Plaintiff, )
                                )
     vs.                        )             ORDER
                                )
ROBERT L. WILKIE,               )
Secretary of Veteran Affairs,   )
                                )
                     Defendant. )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss    [Doc.   8];   the   Magistrate   Judge’s   Memorandum      and

Recommendation [Doc. 21] regarding the disposition of the Motion to

Dismiss; and the Plaintiff’s Objections to the Memorandum and

Recommendation [Doc. 22].

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s Motion to Dismiss and

to submit a recommendation for its disposition.

     On December 20, 2019, the Magistrate Judge filed a Memorandum

and Recommendation in this case containing conclusions of law in support
of a recommendation regarding the Motion to Dismiss. [Doc. 21]. The

parties were advised that any objections to the Magistrate Judge’s

Memorandum and Recommendation were to be filed in writing within

fourteen (14) days of service. The pro se Plaintiff timely filed his Objections

on January 2, 2020. [Doc. 22].

      The crux of the Plaintiff’s claims is that his supervisors and co-workers

repeatedly mispronounced (and occasionally misspelled) his surname.1 The

question before the Court is whether the Plaintiff has plausibly alleged that

these acts constitute discrimination based on the Plaintiff’s race and/or

religion.

      All surnames are a product of the culture from which they arise. For

the Plaintiff, his surname is not only a product of his Native American/Lakota

Sioux heritage; it also has significant religious meaning within the Plaintiff’s

system of Native American beliefs. Has the Plaintiff, though, alleged any

facts on which it can be plausibly asserted that the mispronunciation of the

Plaintiff’s name was because of his Native American heritage or the name’s




1 The Plaintiff also alleges that some employees occasionally called him “Chief” or “12
Feathers.” However, the Plaintiff acknowledges that there was no discriminatory intent in
this. [See Doc. 1 at 19]. Instead, the Plaintiff focuses his allegations primarily on the
deliberate mispronunciation of his surname.
                                           2
religious significance, rather than because it was simply hard to pronounce,

just as if it were of Polish, Nigerian, Vietnamese or even German derivation?

The Plaintiff only alleges that he “felt it must be….” [Doc. 1 at 9] (emphasis

added). The Plaintiff’s subjective feeling, however, is no indication of the

speakers’ discriminatory intent.

      This is the central deficiency in the Plaintiff’s pleading. While he is

subjectively greatly distressed by the mispronunciation of his name, he fails

to allege facts from which there can arise a plausible inference that the

actions of his supervisors and co-workers are discriminatory in nature. The

Memorandum and Recommendation sufficiently explains this. The Plaintiff,

in his Objections, fails to present any basis for disregarding the Magistrate

Judge’s recommendation.

      After careful consideration of the Memorandum and Recommendation

and the Plaintiff’s Objections thereto, the Court finds that the Magistrate

Judge’s proposed conclusions of law are correct and consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Motion to Dismiss should be granted.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Objections to the

Memorandum and Recommendation [Doc. 22] are OVERRULED; the

Memorandum and Recommendation [Doc. 21] is ACCEPTED; the
                                      3
Defendant’s Motion to Dismiss [Doc. 8] is GRANTED; and the Plaintiff’s

claims asserted in this civil action are hereby DISMISSED WITH

PREJUDICE.

     The Clerk of Court is respectfully directed to close this case.

     IT IS SO ORDERED.
                              Signed: March 4, 2020




                                       4
